DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohmura (US 20160272141 A1).
Regarding claim 1, Ohmura teaches an occupant protection device comprising: 
a collision prediction unit configured to predict a collision state including a collision direction in a vehicle; See [0045] & [0061] where the “crash judging ECU 30” predicts a crash of the vehicle including the crash type “such as a side crash, a rear crash, or a frontal crash” by way of an outside sensor 14 and an inside sensor 18.
a seat direction detection unit configured to detect a direction of a seat that is rotatable around a vertical axis of the vehicle with respect to the vehicle; See FIG.’s 1 & 8A-8D, and [0064] where the seats are rotatable around a vertical axis of the vehicle. Also see [0010] where the detecting component is able to detect the current seat state, for example, the direction in which the rotatable seat faces.
a driving unit configured to adjust a degree of tension of a seatbelt; and See [0043] where the driving unit consists of the “pretensioners 12T” located in the backs of the seats and are connected to the seatbelts; these pretensioners operate retractor devices to eliminate slack in the seat belts 60.
a control unit configured to control the driving unit in accordance with the collision direction with respect to the vehicle predicted by the collision prediction unit and the direction of the seat with respect to the vehicle detected by the seat direction detection unit to change the degree of tension of the seatbelt. See [0084] - [0089] and FIG. 7 where, in step 206, the occupant protection control ECU 32 detects the current seat state using the seat arrangement detection component 15. Then, for example, in step 216 the crash judging ECU 30 senses a crash type being a frontal crash. In this case, the occupant protection control ECU 32 operates the pretensioners 12T, therefore changing the degree of tension of the seatbelt.

Regarding claim 2, Ohmura teaches the occupant protection device according to claim 1, wherein the control unit controls the driving unit to adjust the degree of tension of the seatbelt to a first degree in a case that the collision direction is included in a predetermined angle range including a front direction seen from the seat. Also, see [0084]-[0089] and FIG. 7, where, in step 206, the occupant protection control ECU 32 determines whether or not the seat arrangements are rotated 90 degrees or less. In step 216, if the crash judging ECU 30 detects a frontal crash, then the occupant protection control ECU 32 operates the pretensioners 12T. Also see [0043] where pretensioners 12T eliminate slack in the seat belts 60, therefore adjusting the degree of tension to a first degree. 
the occupant protection device according to claim 1, further comprising: 
a collision detection unit configured to detect a collision generated in the vehicle, See [0061] where the crash judging ECU 30 is able to judge whether or not a crash has occurred by way of the inside sensor 18 which senses the occurrence of a crash of the vehicle.
wherein the control unit determines a collision aspect of the vehicle based on a detection result of the collision detection unit and See [0062]-[0063] where the occupant protection control ECU 32 controls aspects (such as the pretensioners 12T) when the crash judging ECU detects a crash prediction and/or determines a crash has occurred.
controls the driving unit in accordance with the collision aspect to change the degree of tension of the seatbelt. See [0089] and FIG. 7 where in step 216 he occupant protection control ECU 32 operates the pretensioners according to where the crash type is sensed (for example, a front crash or a side crash). By operating the pretensioners to retract and eliminate slack in the seatbelt, the degree of tension is changed.

Regarding claim 7, Ohmura teaches a method of controlling an occupant protection device including 
a collision prediction unit configured to predict a collision state including a collision direction in a vehicle, See [0045] & [0061] where the “crash judging ECU 30” predicts a crash of the vehicle including the crash type “such as a side crash, a rear crash, or a frontal crash” by way of an outside sensor 14 and an inside sensor 18.
a seat direction detection unit configured to detect a direction of a seat that is rotatable around a vertical axis of the vehicle with respect to the vehicle, See FIG.’s 1 & 8A-8D, and [0064] where the seats are rotatable around a vertical axis of the vehicle. Also see [0010] where the detecting component is able to detect the current seat state, for example, the direction in which the rotatable seat faces.
and a driving unit configured to adjust a degree of tension of a seatbelt, See [0043] where the driving unit consists of the “pretensioners 12T” located in the backs of the seats and are connected to the seatbelts; these pretensioners operate retractor devices to eliminate slack in the seat belts 60.
the method causing a control computer of the occupant protection device to perform: controlling the driving unit in accordance with the collision direction with respect to the vehicle predicted by the collision prediction unit and the direction of the seat with respect to the vehicle detected by the seat direction detection unit; and changing the degree of tension of the seatbelt. See [0084] - [0089] and FIG. 7 where, in step 206, the occupant protection control ECU 32 detects the current seat state using the seat arrangement detection component 15. Then, for example, in step 216 the crash judging ECU 30 senses a crash type being a frontal crash. In this case, the occupant protection control ECU 32 operates the pretensioners 12T, therefore changing the degree of tension of the seatbelt.

Regarding claim 8, Ohmura teaches a program non-transitory computer-readable recording medium See [0061] where the crash judging ECU 30 is configured by a causing a control computer of an occupant protection device including 
a collision prediction unit configured to predict a collision state including a collision direction in a vehicle, See [0045] & [0061] where the “crash judging ECU 30” predicts a crash of the vehicle including the crash type “such as a side crash, a rear crash, or a frontal crash” by way of an outside sensor 14 and an inside sensor 18.
a seat direction detection unit configured to detect a direction of a seat that is rotatable around a vertical axis of the vehicle with respect to the vehicle, and See FIG.’s 1 & 8A-8D, and [0064] where the seats are rotatable around a vertical axis of the vehicle. Also see [0010] where the detecting component is able to detect the current seat state, for example, the direction in which the rotatable seat faces.
a driving unit configured to adjust a degree of tension of a seatbelt, to perform: See [0043] where the driving unit consists of the “pretensioners 12T” located in the backs of the seats and are connected to the seatbelts; these pretensioners operate retractor devices to eliminate slack in the seat belts 60.
controlling the driving unit in accordance with the collision direction with respect to the vehicle predicted by the collision prediction unit and the direction of the seat with respect to the vehicle detected by the seat direction detection unit; and changing the degree of tension of the seatbelt. See [0084] - [0089] and FIG. 7 where, in step 206, the occupant protection control ECU 32 detects the current seat state using the seat arrangement detection component 15. Then, for example, in step 216 the crash judging ECU 30 senses a crash type .

Allowable Subject Matter
Claim 3-4 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3-4, the closest prior art of Ohmura teaches an occupant protection device that operates the pretensioners when a frontal or side crash are predicted. In both types of crashes, the occupant protection device ECU 32 operates the seatbelt’s pretensioners to a certain degree of tension. 
Further, Takagi (US 20030114973 A1) teaches an occupant restraint system that detects the longitudinal and lateral acceleration of the vehicle and engages the seat belt tension according to the longitudinal and lateral acceleration detection values.
However, in regard to claims 3 and 4, Ohmura and Takagi taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:
With respect to claim 3: the control unit controls the driving unit to adjust the degree of tension of the seatbelt to a second degree greater than the first degree in a case that the collision direction is included in a predetermined angle range including one of a left direction and a right direction seen from the seat.
With respect to claim 4: the control unit controls the driving unit to adjust the degree of tension of the seatbelt to a third degree less than the first degree in a case that the collision direction is included in a predetermined angle range including a rear direction seen from the seat.

Regarding claim 6, the closest prior art of Otani (JP 2007276514 A) teaches an occupant protection device and method for vehicles that includes a seatbelt device with an “explosive type pretensioner capable of winding with the explosive force” [0107]. In the event of a side collision, the explosive pretensioner is operated when the occupant M is seated on the collision side. 
However, in regard to claim 6, Ohmura and Otani taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious: 
With respect to claim 6: wherein, in a case that it is determined based on the detection result of the collision detection unit that a predetermined rotation is generated in the vehicle due to the collision, the control unit controls the driving unit such that the degree of tension of the seatbelt is adjusted to be less than a degree of tension in a case that the predetermined rotation is not generated in the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506.  The examiner can normally be reached on Monday - Thursday and alternate Fridays 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.P./ 04/01/2021Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661